Name: Fifteenth Commission Directive 76/603/EEC of 21 June 1976 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-07-23

 Avis juridique important|31976L0603Fifteenth Commission Directive 76/603/EEC of 21 June 1976 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 198 , 23/07/1976 P. 0010 - 0021 Greek special edition: Chapter 03 Volume 16 P. 0022 +++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 160 , 22 . 6 . 1976 , P . 11 . FIFTEENTH COMMISSION DIRECTIVE OF 21 JUNE 1976 AMENDING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 76/603/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE FOURTEENTH COMMISSION DIRECTIVE OF 8 JUNE 1976 ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THIS DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IN A PREVIOUS AMENDMENT OF THE DIRECTIVE AN ERROR OCCURRED REGARDING THE CONDITION OF USE OF OLEANDOMYCIN FOR POULTRY ; WHEREAS THIS SHOULD BE CORRECTED ; WHEREAS THE PROVISIONS OF THE ANNEXES RELATING TO ANTI-OXIDANTS , EMULSIFIERS AND STABILIZERS NEED TO BE ADAPTED TO THE COMMUNITY PROVISIONS ADOPTED IN THIS REGARD IN THE FIELD OF FOODSTUFFS ; WHEREAS THE USE OF THE COCCIDIOSTATS DECOQUINATE AND MONENSIN SODIUM FOR CHICKENS AND ROBENIDINE FOR CHICKENS AND TURKEYS , INCLUDED HITHERTO IN ANNEX II HAVE BEEN WIDELY TESTED IN THE COMMUNITY ; WHEREAS IT SHOULD THEREFORE BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS MOST OF THE PRESERVATIVES COVERED BY COMMUNITY PROVISIONS IN THE FIELD OF FOODSTUFFS ARE ALSO USED IN THE COMMUNITY FOR PRESERVING ANIMAL FEEDINGSTUFFS ; WHEREAS THEY SHOULD THEREFORE BE INCLUDED IN THE ANNEXES ; WHEREAS THE USE OF CERTAIN ADDITIVES BELONGING TO THE GROUPS OF ANTIBIOTICS , COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES , EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS , COLOURING MATTERS , GROWTH PROMOTERS AND MANUFACTURING AIDS , ALREADY INCLUDED IN ANNEX II , REQUIRES FURTHER EXAMINATION ; WHEREAS THEIR PERIOD OF AUTHORIZATION SHOULD THEREFORE BE EXTENDED ; WHEREAS LIVESTOCK PRODUCTION CONDITIONS FOR YOUNG ANIMALS IN CERTAIN MEMBER STATES REQUIRE THE USE OF ANTIBIOTICS IN ANNEX I AT HIGHER LEVELS THAN THOSE LAID DOWN THEREIN ; WHEREAS THIS USE SHOULD BE AUTHORIZED AT NATIONAL LEVEL UNDER RESTRICTED CONDITIONS WHICH CANNOT INVOLVE RISKS FOR ANIMAL OR HUMAN HEALTH ; WHEREAS THE USE OF THE ANTIBIOTIC AVOPARCIN FOR CHICKENS AND SWINE HAS BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS IT SHOULD BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT LEAST AT NATIONAL LEVEL , PENDING ITS ADMISSION AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ARE HEREBY AMENDED AS SET OUT IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I SHALL BE AMENDED AS FOLLOWS : 1 . PART A " ANTIBIOTICS " . FOR THE ADDITIVE E 704 " OLEANDOMYCIN " , THE FIGURE " 5 " IN THE COLUMN HEADED " MINIMUM CONTENT " AND THE FIGURE " 20 " IN THE COLUMN HEADED " MAXIMUM CONTENT " , RELATING TO " TURKEYS " AND " OTHER POULTRY EXCLUDING DUCKS , GEESE , LAYING HENS , PIGEONS " SHALL BE REPLACED BY THE FIGURES " 2 " AND " 10 " RESPECTIVELY . 2 . PART B " ANTI-OXIDANTS " . THE EXISTING PROVISIONS SHALL BE REPLACED BY THE FOLLOWING TEXT : ( SEE OJ NO L 198 OF 23 . 7 . 1976 ) 3 . PART D " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " . THE FOLLOWING ITEMS SHALL BE ADDED : ( SEE OJ ) 4 . PART E " EMULSIFIERS " SHALL BE DELETED AND REPLACED BY THE FOLLOWING TEXT : ( SEE OJ ) 5 . PART G " STABILIZERS " SHALL BE DELETED AND REPLACED BY THE FOLLOWING TEXT : ( SEE OJ ) ARTICLE 3 ANNEX II SHALL BE AMENDED AS FOLLOWS : 1 . PART A " ANTIBIOTICS " . 1.1 FOR ITEM NO 2 " ERYTHROMYCIN " THERE SHALL BE ADDED THE WORDS " CHICKENS FOR FATTENING , SWINE " IN THE COLUMN HEADED " SPECIES OF ANIMAL " AND THE FIGURES " 5 " AND " 20 " RESPECTIVELY IN THE COLUMNS HEADED " MINIMUM CONTENT " AND " MAXIMUM CONTENT " RELATING TO THESE SPECIES . 1.2 FOR ITEMS NO 2 " ERYTHROMYCIN " , NO 6 " TYLOSIN " , NO 17 " LINCOMYCIN " , NO 18 " BACITRACIN-METHYLENE-DISALICYLATE " AND FOR THE USE OF ADDITIVE NO 15 " ZINC-BACITRACIN " FOR DUCKS , THE DATE " 30 JUNE 1976 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " SHALL BE REPLACED BY THE DATE " 31 DECEMBER 1977 " . 1.3 FOR ITEM NO 3 " HYGROMYCIN B " THE DATE " 30 JUNE 1976 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " SHALL BE REPLACED BY THE DATE " 31 DECEMBER 1976 " . 1.4 THERE SHALL BE ADDED TO ITEM NO 15 " ZINC-BACITRACIN " THE FOLLOWING : ( SEE OJ ) 1.5 THE FOLLOWING ITEMS SHALL BE ADDED : ( SEE OJ ) 2 . PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " . 2.1 THE DATE " 30 JUNE 1976 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " SHALL BE REPLACED BY THE DATE " 31 DECEMBER 1977 " FOR THE FOLLOWING ITEMS : NO 2 " DIMETRIDAZOLE " NO 4 " FURAZOLIDONE " NO 6 " NICARBAZIN " NO 7 " NITROFURAZONE " NO 8 " SULPHAQUINOXALINE " NO 9 " SULPHAQUINOXALINE + PYRIMETHAMINE " NO 10 " SULPHAQUINOXALINE + DIAVERIDINE " NO 11 " SULPHADIMETHOXINE + DIAVERIDINE " NO 12 " RONIDAZOL " NO 13 " BIFURAN ( NITROFURAZONE + FURAZOLIDONE ) " NO 19 " 3 , 5-DINITROSALICYLIC ACID ( 5-NITROFURFURYLIDENE ) HYDRAZIDE " NO 20 " AMPROLIUM + SULPHAQUINOXALINE + ETHOPABATE " NO 21 " AMPROLIUM + SULPHAQUINOXALINE + ETHOPABATE + PYRIMETHAMINE " 2.2 THE DATE " 30 JUNE 1976 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " SHALL BE REPLACED BY THE DATE " 31 DECEMBER 1978 " FOR THE FOLLOWING ITEMS : NO 14 " METHYLBENZOQUATE " NO 16 " METICLORPINDOL + METHYLBENZOQUATE " 2.3 ITEMS NO 1 " DECOQUINATE " , NO 17 " MONENSIN-SODIUM " AND NO 18 " ROBENIDINE " SHALL BE DELETED . 3 . PART C " EMULSIFIERS " SHALL DE DELETED AND REPLACED BY THE FOLLOWING TEXT : ( SEE OJ ) 4 . PART D " STABILIZERS " SHALL BE DELETED AND REPLACED BY THE FOLLOWING TEXT : ( SEE OJ ) 5 . PART E " OTHER ADDITIVES " SHALL BE DELETED AND REPLACED BY THE FOLLOWING TEXT : ( SEE OJ ) 6 . THE FOLLOWING TEXT SHALL BE ADDED : ( SEE OJ ) ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 31 DECEMBER 1976 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 JUNE 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION